Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Miyoung Shin on 7/7/2021.
The application has been amended as follows: 

With regard to claim 1, lines 23-24, please replace “at least one floating reflection layer disposed on the lower insulation layer, and covered by the upper insulation layer,” with the following:
“a plurality of floating reflection layers disposed on the lower insulation layer, and covered by the upper insulation layer, the plurality of floating reflection layers being separated from each other;”

With regard to claim 1, please replace the last 4 lines “wherein a floating reflection layer associated with the first light emitting cell among said at least one floating reflection layer is disposed along the edge of the substrate and surrounds three 
“wherein a floating reflection layer associated with the first light emitting cell among the plurality of floating reflection layers is disposed along the edge of the substrate and surrounds three sides of the first light emitting cell and a portion of the floating reflection layer extends to the second light emitting cell”

With regard to claim 11, line 2, please replace “the at least one floating reflection layer” with the following:
“the plurality of floating reflection layer”

With regard to claim 12, line 2, please replace “the at least one floating reflection layer” with the following:
“the plurality of floating reflection layer”

With regard to claim 14, line 2, please replace “the at least one floating reflection layer” with the following:
“the plurality of floating reflection layer”

This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 have been cancelled. 
With regard to claim 16, please cancel claim 16.

With regard to claim 20, lines 23-24, please replace “at least one floating reflection layer disposed on the lower insulation layer, and covered by the upper insulation layer,” with the following:


With regard to claim 20, please replace the last 7 lines:
“wherein the at least one floating reflection layer is formed of the same material as the one or more connectors and the first and the second pad metal layers; and
the at least one floating reflection layer includes a floating reflection layer disposed along an edge of the substrate and covering the first conductivity type semiconductor layer of at least one light emitting cell;
wherein a floating reflection layer associated with the first light emitting cell surrounds three sides of the first light emitting cell.”

with the following:

“wherein the plurality of floating reflection layers is formed of the same material as the one or more connectors and the first and the second pad metal layers; and
the plurality of floating reflection layers includes a first floating reflection layer disposed along an edge of the substrate and covering the first conductivity type semiconductor layer of at least one light emitting cell;
wherein the first floating reflection layer associated with the first light emitting cell surrounds three sides of the first light emitting cell.”

EXAMINER’S REASON FOR ALLOWANCE
Claims 1-14, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, US 2017/0186915 to Emura et al. and US 2012/0049236 to Kamiya et al., either alone or in combination, fails to teach or fairly suggest the feature:
“a plurality of floating reflection layers disposed on the lower insulation layer, and covered by the upper insulation layer, the plurality of floating reflection layers being separated from each other;”
“wherein a floating reflection layer associated with the first light emitting cell among the plurality of floating reflection layers is disposed along the edge of the substrate and surrounds three sides of the first light emitting cell and a portion of the floating reflection layer extends to the second light emitting cell.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822